Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance: the prior art of record does not show or render obvious a deformable torsion shaft with a cavity containing a fluid wherein the fluid supports the torsion shaft during deformation. 
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	EP 0897840 A1, US 20200307508 A1, and US 6206315 B1 both teach a deformable torsion shaft with a cavity containing a fluid (air) but not that the fluid supports the torsion shaft during deformation. 
	EP 1245465 A1 and US 20080054616 A1 teach a deformable torsion shaft and a fluid which supports the torsion shaft however it does not teach a cavity within the torsion shaft. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MAXWELL L MESHAKA/Examiner, Art Unit 3616            


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616